Exhibit 15.1 May 15, 2017 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 United States of America Dear Sirs/Madam: We have read Item 16F of Companhia de Saneamento Básico do Estado de São Paulo–SABESP’s Annual Report on Form 20-F for the year ended December 31, 2016, dated May 15, 2017 (the “Annual Report”), and have the following comments: 1. We agree with the statements made in the paragraphs 1, 2, 3, 4, 5, 10, 11 and 12 of Item 16F of the Annual Report. 2. We disagree with the statements made in the paragraphs 6, 7, 8 and 9 of Item 16F of the Annual Report. 3 . We have no basis on which to agree or disagree with the statements made in the paragraphs 13 and 14 of Item 16F of the Annual Report. Yours truly, /s/ DELOITTE TOUCHE TOHMATSU DELOITTE TOUCHE TOHMATSU Auditores Independentes Deloitte refers to one or more of Deloitte Touche Tohmatsu Limited, a UK private company limited by guarantee ("DTTL"), its network of member firms, and their related entities. DTTL and each of its member firms are legally separate and independent entities. DTTL (also referred to as "Deloitte Global") does not provide services to clients. Please see www.deloitte.com/about for a more detailed description of DTTL and its member firms. Deloitte provides audit, consulting, financial advisory, risk management, tax and relates services to public and private clients spanning multiple industries. Deloitte serves four out of five Fortune Global 500® companies through a globally connected network of member firms in more than 150 countries bringing world-class capabilities, insights, and high-quality service to address clients’ most complex business challenges. To learn more about how Deloitte’s approximately 225,000 professionals make an impact that matters, please connect with us on Facebook, LinkedIn or Twitter. © Deloitte Touche Tohmatsu. All rights reserved.
